Citation Nr: 0606859
Decision Date: 03/09/06	Archive Date: 06/16/06

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  99-00 286A	)	DATE MAR 20 2006
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in Los Angeles, California



ORDER


     The following correction is made in a decision issued by the Board in this case on March 9, 2006:

On page 6, in the first line under the ORDER heading, denied is replaced by granted.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans Appeals

Citation Nr: 0606859	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  99-00 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to July 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO), which denied entitlement to service 
connection for PTSD.

The veteran provided testimony in support of his appeal at a 
personal hearing chaired by a hearing officer at the RO in 
August 1998.  A transcript of that hearing has been 
associated with the veteran's claims files.

In a decision/remand issued in June 2000, the Board made the 
determination that the veteran had not perfected his appeal 
of a March 1994 denial of a claim for service connection for 
PTSD.  Therefore, since that prior denial had become final, 
the Board re-characterized the issue in June 2000 as a 
petition to reopen the previously denied claim for service 
connection for PTSD and, having found that new and material 
had been submitted, reopened the claim and remanded the case 
to the agency of original jurisdiction (AOJ) for additional 
development.

Having completed the requested development, the AOJ has 
returned the case to the Board for appellate disposition.


FINDING OF FACT

The veteran engaged in combat, and has a current diagnosis of 
PTSD linked to combat related stressors.



CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters-The Veterans Claims Assistance Act of 
2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  

Service connection is warranted where the evidence 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

In order to prove service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(d), (f); 
see Cohen v. Brown, 10 Vet. App. 128, 139-143 (1997); see 
also 38 U.S.C.A. § 1154(b).

The post-service medical evidence reveals several diagnoses 
of PTSD, given by VA, starting in August 1993.  

One of these diagnoses was given in a VA PTSD examination 
that was conducted in February 1994.  The only reported 
stressors were related to combat experiences in Vietnam.

The SSA records also confirm that PTSD was one of the 
disabilities that rendered the veteran disabled for SSA 
purposes since 1992.

The criterion of a current diagnosis of PTSD is clearly met.  
While this evidence was created some years ago, it satisfied 
the requirement of a current diagnosis because it was created 
after the claim was made.  Gilpin v. West, 155 F. 3d 1353 
(Fed. Cir. 1998).

The February 1994 examination satisfies the requirement that 
there be competent evidence linking the diagnosis to 
inservice stressors.  

In regards to the criterion of credible supporting evidence 
that the claimed in-service stressor occurred, the veteran 
has claimed combat status by alleging that he was wounded 
during one of the alleged enemy attacks in Vietnam.
 
The veteran has no combat-related awards or medals.

VA's first attempt in 1998 to verify the veteran's claimed 
stressors through the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) was unsuccessful, as USASCRUR 
considered insufficient the information provided by the 
veteran, as noted in a letter dated in September 1998.  In 
that letter, USASCRUR stressed that they did not provide 
general historical documentation or copies of records for 
large periods of time without specific incidents.

Having been provided by the veteran with more detailed 
information, USASCRUR again issued a negative reply, in an 
April 1999 letter.  In that letter, USASCRUR explained that 
the veteran still needed to submit more detailed information 
about the alleged stressors, including the specific date(s) 
of the incidents, the individuals' full names, the complete 
unit designation, to the company level, whether each 
individual had been killed or wounded, and a brief 
description of each incident.

USASCRUR nevertheless provided VA in April 1999 with copies 
of extracts of Operational Reports-Lessons Learned submitted 
by the Infantry Division of which the veteran's MP Company 
had been part of.  USASCRUR explained that these extracts 
documented the veteran's infantry unit's involvement in 
combat operations, ambushes, and casualties during the 
reporting period.  It did not specifically document the 
veteran's MP Company's involvement, but casualties appear to 
have been incurred throughout the division.

Since the Board's June 2000 remand the United States Court of 
Appeal for Veterans Claims (Court) has issued several 
decisions that have expanded the understanding of what 
constitutes credible supporting evidence of a claimed 
stressor.  The Court has held that there is no need to verify 
every detail of a claimed stressor and that evidence of a 
stressor affecting a veteran's unit in service implied the 
veteran's involvement in those events.  Suozzi v. Brown, 10 
Vet. App. 307, 310-311 (1997).  The Court has since clarified 
that it is error for the Board to require confirmation of a 
veteran's personal participation in stressors affecting the 
veteran's unit.  Sizemore v. Principi, 18 Vet. App. 264, 270 
(2004); Pentacost v. Principi, 16 Vet. App. 124, 128 (Vet. 
App. May 24, 2002).  In Sizemore the Court held that that a 
veteran could be considered to have engaged in combat even 
though his unit did not receive incoming enemy fire.

Given these precedents, and the confirmation of wide ranging 
combat in the veteran's division, the Board resolved 
reasonable doubt and concludes that the veteran engaged in 
combat.  Because he is claiming combat related stressors, 
specific credible supporting evidence of those stressors is 
not required.

All three of the criteria for the grant of service connection 
for PTSD are met.  Service connection for PTSD is granted.  
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs






